NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CHARLES W. COCHRAN,
Claimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent-Appellee.
2011-7026
Appeal from the United StateS Court of Appeals for
Veterans Claims in case no. 09-O586, Jud.g‘e Alan G.
Lance, Sr.
ON MOTION
ORDER
Upon consideration of CharleS W. CoChran’s motion
for a 90-day extension of time, to obtain c0unsel, and to
tile a brief,
IT ls 0RDERED THAT:
The motion is granted in part The appe1lant’s brief,
whether formal if counsel is obtained or informal (form

COCHRAN V. DVA 2
enclosed), is due within 60 days from the date of filing of
this order. No further extensions
FOR THE COURT
 2 4  /s/ J an Horbaly
Date J an Horbaly
Clerk
ccc CharleS W. Cochran (lnformal Brief ForIn Enclosed)
William J. Grimaldi, Esq.
s21
FI li
i.8. COU
mEFs§;'E’asse“
f mm 24 2011
1ANH9RBN.Y
CI.EH(